BOYER, Chief Judge
(dissenting).
I would adhere to our original opinion. Albritton v. State, supra, was decided in 1907, long before the adoption of the Florida Appellate Rules. I am yet of the view that Rule 3.6, subd. b., FAR and Rule 3.6, subd. 1., FAR requires a presumption that the record-on-appeal contains all proceedings material to the points presented and that an appellee should not be heard to urge that an appeal should fail because of an inadequate record, unless the appellee in so urging demonstrates the materiality of the omitted matter and also demonstrates that the appellee has discharged his duty by compliance with said rules.